DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 08/31/2021.  Claims 1-4, 7-12, 15-20 are pending in the case.  Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, US 2012/0331079) in view of Fulcher et al. (hereinafter Fulcher, US 8,743,151) and Jain et al. (hereinafter Jain, 2006/0168025).
In regards to independent claim 1, Brown teaches a computer-implemented method for visually displaying an electronic message, the method comprising:
accessing the electronic message via one or more processors, the electronic message comprising (i) a message header comprising a plurality of metadata values, and (ii) a message body, the plurality of metadata values comprising a message subject, a message sender, a set of message recipients, and a message sent date (Brown, Fig. 2 Item 106, Fig. 6a, [0050]);
generating, via the one or more processors, a visualization of the electronic message to be displayed via a display unit, the visualization of the electronic message comprising a dynamic message header region and a message body region, displaying, via the display unit, the visualization in which the 
detecting, via the one or more processors, a user navigation associated with the message body region (Brown teaches detecting cursor position, Brown, [0051]); and
in response to detecting the user navigation associated with the message body region, modifying, via the display unit, the visualization including (i) the dynamic message header deleted, and (ii) displaying the message body region according to the detected user navigation of the message body region (Brown teaches deleting the header and moving the body region up to the body of the previous message, [0051], Fig. 6a-c).
Brown fails to explicitly teach the regions are panels and detecting a downward scroll with the message body panel that the dynamic message header panel is displayed separately from the message body panel and in response to downward scroll within the message body panel, collapsing dynamic message header. Fulcher teaches the regions are panels and that the dynamic message header panel is displayed separately from the message body panel (Fulcher teaches that the message header and the message body are two different panels in that the message header can snap in to place while the message body is scrolled., Fulcher, Column 10 Lines 4-18) and in detecting a downward scroll with the message body panel that the dynamic message header panel is displayed separately from the message body panel and in response to downward scroll within the message body panel, collapsing dynamic message header (Fulcher teaches the message header can be reduced in size to only display the senders name. Fulcher further teaches a scroll touch input within the message can cause the header to collapse, Note: Fulcher use of the term “scrolls up” is synonymous with the user of “downward scroll” described in the current applications specification in paragraph 0033, Fulcher, Fig. 9A->9B Item 904 vs 916, Column 5 Lines 56-67-Column 6 Lines 1-12, Fig. 3A). It would have been obvious to one of ordinary skill in the 
Brown fails to explicitly teach the message subject and the message sent date remain in the same location of the dynamic message header panel and the message sender and the set of message recipients are removed from the dynamic message header. Jain teaches displaying the message subject and the message sent date and not displaying the messages sender and the set of message recipients (Jain teaches a collapsible header that may be customizable by the user to display only metadata items that the user selects, which includes the subject and date. Jain further teaches that the collapse and expanding of the elements maintains the location of the first line, see Fig. 4 Item 406 vs Fig. 5 Item 506, Jain, [0025]-[0026]). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Fulcher, and Jain before him before the effective filing date of the claimed invention, to modify the message consolidation taught by Brown to include the customized collapsed header of Jain in order to obtain a message consolidation method that only display header information that the user selects when collapsed. One would have been motivated to make such a combination because it reduces the amount of screen used by the header while still displaying all information that the user requires.
In regards to dependent claim 2, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 1, wherein and the method further comprises, subsequent to modifying the visualization:

in response to detecting the second user navigation of the dynamic message header region, further modifying the visualization via the one or more processors, the further modified visualization including (i) the dynamic message header region including the plurality of metadata values, and (ii) the message body region according to the downward scroll (Fulcher teaches expanding the header information to display more metadata, Fulcher, Column 10 Lines 40-46). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Fulcher before him before the effective filing date of the claimed invention, to modify the message consolidation taught by Brown to include the removal of snapped header panel of Fulcher in order to obtain a message consolidation method that snaps headers to the top of the screen. One would have been motivated to make such a combination because it prevents the screen from being filled with redundant information thereby reducing the amount of scrolling needed and the legibility of the message thread. 	
In regards to dependent claim 3,
In regards to dependent claim 4, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 3, wherein accessing the electronic mail message includes receiving the electronic mail message via the electronic mail client application using an electronic mail transfer protocol (Brown, [0040]).
In regards to dependent claim 8, Brown in view of Fulcher and Jain teaches the computer-implemented method of claim 2, wherein detecting the second user navigation comprises detecting, via the one or more processors, one of a mouse hover or a mouse click of the dynamic message header region (Brown teaches hovering input, Brown, [0022]).
Independent claim 9 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 10 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 8; therefore it is rejected under similar rationale.
Independent claim 17 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 19
Dependent claim 20 is in the same context as claim 4; therefore it is rejected under similar rationale.

Response to Arguments
Applicant's arguments regarding the amended claims have been fully considered but they are not persuasive. Applicant argues that Fulcher and Jain fail to explicitly teach specific aspects of the amendments, notably Fulcher fails to teach maintaining the position of the header metadata when collapsing and Jain fails to teach downward scroll. The applicant fails however argue the combination of Fulcher and Jain fails to teach that added claim limitations. As cited above, the examiner argues that Jain teaches maintaining the position of the header metadata when collapsing and Fulcher teaches a downward scroll to collapse.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171